             Case 1:21-cv-06226-NRB Document 7 Filed 07/30/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ALEXEY V. TARASOV, ESQ., Administrator of the Estate of
 EVGENIY LAGODA, Deceased, and GRIGORY TIKHOPLAV,

                                              Plaintiffs,

 -against-

 PORT AUTHORITY OF NEW YORK AND NEW JERSEY,                                 1:21-cv-06226-NRB
 and PORT AUTHORITY OF NEW YORK AND NEW
 JERSEY POLICE DEPARTMENT a/k/a PORT AUTHORITY
 POLICE DEPARTMENT a/k/a PAPD, PAPD OFFICER
 MICHAEL BUGIADA, PAPD OFFICER ROBERT JOSEPH,
 PAPD OFFICER JONATHAN PAPIA, PAPD OFFICER PAUL
 MEZZACAPPA, and PAPD OFFICER JONATHAN DURAN,

                                              Defendants.


                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States District Court for the Southern

District of New York, I, Michael J. Sullivan, hereby move this Court for an Order allowing my

admission pro hac vice as counsel for Plaintiffs ALEXEY V. TARASOV, ESQ., Administrator of

the Estate of EVGENIY LAGODA, Deceased, and GRIGORY TIKHOPLAV in the above-

captioned action.

       I am in good standing with the bar of the Commonwealth of Massachusetts and there are

no pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. I have attached an affidavit pursuant to Local Rule 1.3.


                                              /s/ Michael J. Sullivan
 Dated: July 30, 2021
                                              Michael J. Sullivan
                                              Ashcroft Law Firm
          Case 1:21-cv-06226-NRB Document 7 Filed 07/30/21 Page 2 of 2




                                              200 State Street, 7th Floor
                                              Boston, MA 02109
                                              P: 617-573-9400
                                              msullivan@ashcroftlawfirm.com




                                CERTIFICATE OF SERVICE

       I, Michael J. Sullivan, certify that this Motion for Admission Pro Hac Vice, along with the

accompanying Affidavit and annexed Certificate of Good Standing, is being filed through the ECF

system on July 30, 2021, which serves counsel for defendants who are registered participants as

identified on the ECF docket.


                                                            /s/ Michael J. Sullivan
                                                            Michael J. Sullivan
